—Order, Supreme Court, Bronx County (Barry Salman, J.), entered August 15, 2002, which, upon the parties’ respective motions to reargue a prior order setting aside the jury’s award of past lost earnings and directing a new trial thereon, dismissed the claim for past lost earnings as a matter of law, unanimously affirmed, without costs.
Plaintiffs testimony as to his past earnings, unsubstantiated by tax returns, W-2 forms or other relevant documents, was insufficient, as a matter of law, to show any loss of past earnings (see DelValle v White Castle Sys., 277 AD2d 13; Razzaque v Krakow Taxi, 238 AD2d 161, 162; Gomez v City of New York, 260 AD2d 598). We have considered and rejected plaintiff’s other arguments. Concur — Tom, J.P., Andrias, Rosenberger, Friedman and Marlow, JJ.